Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, July 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson July 1814

I was very much gratified to find that it was not the Presidents, your own, or your family’s Sickness which prevented your writing, & that the delay was owing only to much company, & that in the Circle was your excellent worthy Friend Mrs Cushing—I know both the President, & my Sister highly enjoy her society, & rank her among the faithful of the Earth, for she is one with whom you can realize the full, free converse of the Friend, & the Christian—
It did us all good to have a visit from Mr & Mrs. Adams, though it was not half long enough, it was better than none—I never saw her look handsomer, or in finer health in my life—They had been a very pleasant journey, & were favoured with charming Weather—I hope he finds his health greatly recovered by the Exceersion—It is a melancholly thing for the head of a family to be so frequently taken from his business—but when it is their lot, they must not repine—but consider who it is that corrects—It is few who have so good Parents to comfort, & assist them—Thus do they see mercies blended to soften their afflictions—
I have not my Sister felt so well this Season as usual—& ever since your Children were here, I have been severely attacked by what is called the fall disorder— has been sick too with the like, & have both lost what little flesh we had—I am now not able to write much so you will excuse all inaccuricies—Mr Peabody will write to our Friend Dr Tufts, acknowledge the receapt of the Bill he sent, as soon as he can go to Haverhill—
Present me respectful, & most tender regards to my dear  who I am glad to hear is in a great measure restored to his usual health, & our love to our connections—from  / your affectionate sister
Eliza. Peabody